Title: To George Washington from William Paca, 20 December 1783
From: Paca, William
To: Washington, George


                        
                            Sir,
                            In Council. Annapolis 20th December 1783.
                        
                        Amidst the general Joy on the happy and honourable Termination of the War we beg Leave to welcome your
                            Excellency’s return to this City with Hearts Full of Gratitude and Affection.
                        As long Sir as Mankind shall retain a proper Sense of the Blessings of Peace Liberty and Safety, your
                            Character in every Country and in every Age will be honor’d admir’d and rever’d: but to a Mind elevated as your’s, the
                            Consciousness of having done Great and illustrious Deeds from the purest Principles of Patriotism; of having by your
                            Wisdom and Magnanimity arrested the Arm of Tyranny—saved a dear Country and Millions of Fellow Citizens—and Millions yet
                            unborn—from Slavery and all the Horrors and Calamities of Slavery, and placed their Rights and Liberties on a Permanent
                            Foundation—must yield a Satisfaction infinitely supperior to all the Pomp and Eclat of applauding Ages and admiring
                            Worlds.
                        Attached to your Excellency by the strongest Obligation; and feeling the most lively Impression of your
                            unequall’d Worth and Public Usefulness, we beg you to accept of our warmest wishes that your Life may be prolonged to a
                            far distant Period—and that it may be as happy in your Retirement as it has been glorious in the Field. With every
                            Sentiment of Respect and Regard We have the Honor to be Your Excellency’s Most Obedient and Humble Servants
                        
                            Wm Paca
                        
                    